DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “100” has been used to designate both body and first leg [0074].  Reference character “508” has been used to designate both top edge and second end [0074].  Reference character “512” has been used to designate both bottom edge and top edge [0074].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to because
FIG. 9A: reference characters 104 needs to be changed to –300--.
FIG. 9A and 9B: reference character 200 needs to be changed to --835--.
FIG. 12: reference character 358 needs to be changed to --354--.
Reference character 366 needs to be changed to --362--.
FIG.13: reference character 120’ needs to be changed to --120b’--.
FIG. 18: reference character 500 (near reference character 534) needs to             be changed to --504--.
FIG. 19: reference character 5374 needs to be changed to --574--.
FIG. 24: reference character 120 needs to be changed to --920--.
FIG. 29: reference character 1054 needs to be changed to --1064--.
Reference character 1058 needs to points to the memory box.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Specification filed on 03/09/2021 has been entered by the Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, GPS tracking device coupled to the vehicle and associated with the graphical representation wherein the positioning of the graphical representation is accessible via an application on a mobile device. 
Claims 6-8 depend from claim 1. Regarding claim 6, “the graphical representation is printed directly on a material that forms the skirt”.  How is the graphical representation printed directly on the material of the skirt when the graphical representation is associated with the GPS and accessible via an application on a mobile device? Regarding claim 7, “the graphical representation is permanently secured to a material that forms the skirt”. How is the graphical representation permanently secured on the material of the skirt when the graphical representation is associated with the GPS and accessible via an application on a mobile device? See same deficiencies in claim 8. 
Allowable Subject Matter
Claims 1-5 and 10-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The recitations of the specific features of a skirt including a graphical representation claim 1 including especially the construction of a global positioning system (GPS) tracking device associated with the graphical representation, electronic processor configured to receive, via a GPS interface, a position of the graphical representation; and transmit, via a transceiver, the position of the graphical representation to the server, wherein the positioning of the graphical representation is accessible via an application on a mobile device is not taught nor is fairly suggested by the prior art of record. 	


	The recitations of the specific features of a skirt assembly in claim 10 including especially the construction of a second mount having a tensioning device is not taught nor is fairly suggested by the prior art of record. 	
The recitations of the specific features of a skirt assembly in claim 17 including especially the construction of a sound mount having a first tensioning device and a second tensioning device is not taught nor is fairly suggested by the prior art of record.
Claims 6-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Prior Art
The prior art made of record and not relied upon is considered pertient to applicant’s disclosure.  The cited references show several other vehicle systems similar to that of the current invention. 
Communication
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-centerfor more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612